DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 12/07/2020 have been fully considered.
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s).
With respect to the rejection(s) of amended independent claim 1 under 35 U.S.C. § 102/103, applicant’s arguments that Kraibuhler does not disclose, teach, or suggest “the rotation unit having two degrees of rotational freedom” because i) Figures 7-9 of Kraibuhler show the rotatory table rotating the object table around one center axis, ii) [0036] of Kraibuhler does not teach/suggest the limitation, and iii) the object 50 in Kraibuhler is only rotated relative one axis are not found persuasive.
The statement “The object 50 can directly rotate by means of the rotary motor 230 and the object carrier 13'', which may be the central axis, e.g., for the production of a symmetric hollow body.” in [0036] of Kraibuhler implicitly teaches/suggests to a person having ordinary skill in the art (i.e. PHOSITA) a first rotational degree of freedom (i.e. rotation with respect the central axis of the object 50 as annotated by examiner in annotated Fig. 7 below).
The statement “By the rotary motor 231, the object 50 is pivoted with the object carrier 13'' over the incline 240, e.g. out of the horizontal position according to FIG. 7 into the vertical position according to FIG. 8. In order to allow realizing different angles, any arbitrary intermediate position is possible, as shown in FIG. 9.” in [0036] of Kraibuhler implicitly teaches/suggests to a PHOSITA a second rotational degree of freedom (i.e. rotation/pivoting with respect to the incline 240 as annotated by examiner in annotated Fig. 7 below).
The statements “An object carrier 13'' is supported at the angle table 232, rotatable by a rotary motor 230. By combining the motions made possible by the rotary motors 230, 231, different positions of the object carrier 13’’can be approached in order to generate overhangs without a support structure” in [0035] of Kraibuhler and “rotary table with two drive units and the capacity for rotation at an angle of e.g., 45.degree., an almost unlimited three-dimensional object 50 can be produced with overhangs requiring no support structure” in [0037] of Kraibuhler implicitly teach/suggest to a PHOSITA that the rotary table 220 has at least two degrees of rotational freedom via its two rotary motors 230 and 231. A PHOSITA would understand/recognize that each rotary motor 230 and 231 of the rotary table 220 provides at least one degree of rotational freedom to the rotary table 220. Why would the rotary table 220 have two independent rotary motors 230 and 231 if it is only configured to have one degree of rotational freedom?
Additionally, examiner respectfully submits that Figures 7-9 of Kraibuhler clearly illustrate/suggest to a PHOSITA that the object 50 is capable of being rotated with respect to more than one axis via the rotary table 220 and the shown changes in the angular position of the printed object 50 from Figure 7 to Figure 9 in Kraibuhler can only be explain if the rotary table 220 has at least two degrees of rotational freedom. 
For all the reasons set forth above, the 102 rejection(s) in view of Kraibuhler are maintained. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Kraibuhler (US 20140197576 – of record).
Regarding claim 1, Kraibuhler teaches a three-dimensional shaping device (Abstract, P0010, P0020, and F8-9) configured to repeatedly perform, while changing a relative position between a discharge head and a shaping table, an operation of discharging fluidic raw material through a nozzle of the discharge head, thereby molding a shaped product (the taught 3D printing device is capable of repeatedly performing an operation of discharging solidifiable material through an orifice 12b of a discharge unit 12 and solidifying/curing the discharged material on an object carrier 13’’ while changing a relative position between the discharge unit 12 and the object carrier 13’’, thereby producing a three-dimensional object 50: P0010-0011 and P0020; wherein the discharge unit 12 reads on the claimed discharge head and the orifice 12b reads on the claimed nozzle: P0022-0024 and F2; in addition, the discharge unit 12 in F1-2 of Kraibuhler appears to be structurally similar to applicant’s discharge head 2 shown in instant F10; wherein the object carrier 13’’ reads on the claimed shaping table because object carrier 13’’ comprises annotated table/plate similar in structure to applicant’s shaping table 3 shown in instant Fig. 10: see annotated F7 below), the three-dimensional shaping device comprising:
a linear motion mechanism configured to move the shaping table relative to the discharge head in three mutually orthogonal axial directions (coordinate table 210 capable of linearly moving the object carrier 13’’ relative to discharge unit 12 along the “three coordinate directions”: P0035 and annotated F7 below; the discharge unit 12 is not shown in F7-9: P0024 and claim 1; thus, coordinate table 210 reads on and is equivalent to the claimed linear motion mechanism); and
a rotation unit configured to tilt the shaping table relative to the discharge head (rotary table 220 capable of tilting/inclining the object carrier 13’’ relative to discharge unit 12: P0035-0037 and F8-9; thus, rotary table 220 reads on and is equivalent to the claimed rotation unit), 
wherein the rotation unit has two degrees of rotational freedom (based on the teachings/suggestions in P0035-0037, annotated F7 below, and F7-9 of Kraibuhler as explained/noted in . 


    PNG
    media_image1.png
    633
    790
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraibuhler (US 2014/0197576) as applied to claim 1 above, and further in view of Maggiore (US 2016/0068793) and Isobe (US 2014/0224046). All of record.
Regarding claim 3, Kraibuhler does not teach wherein the rotation unit is a link actuation device comprising the claimed elements. 
In the same field of endeavor, three-dimensional printing devices, Maggiore teaches the techniques of using linkage mechanisms to move a printing platform relative to a fixed printing head for the benefit(s) of increasing the degrees of freedom of the printing platform and allowing printing at a plurality of angles within a three-axis coordinate system (P0015). 
Maggiore does not teach the claimed link actuation device comprising the claimed elements. However, based on Maggiore’s teachings, a POSITA would have been motivated to search in the art of linkage mechanisms to find equivalent/suitable linkage mechanisms for allowing/enhancing movement of the molding table/object to a plurality of different angles.
In an analogous art, linkage mechanisms, Isobe teaches a link actuation device (1) having two degrees of rotational freedom (P0011 and P0065), the link actuation device comprising: 
a proximal-end-side link hub (14: P0042, F1, and claim 1); 
a distal-end-side link hub (15: P0042, F1, and claim 1); and
three or more link mechanisms (11-13) via which the distal-end-side link hub is coupled to the proximal-end-side link hub such that a posture of the distal-end-side link hub is possible to be changed relative to a posture of the proximal-end-side link hub (P0042-0043, F3, and claim 1);
each link mechanism includes: 
a proximal-side end link member (11a-13a) having one end rotatably coupled to the proximal-end-side link hub (P0043-0044, F3, and claim 1),

an intermediate link member (11b-13b) having opposed ends rotatably coupled respectively to other ends of the proximal-side and distal-side end link members (P0043-0044, F3, and claim 1), 
posture-controlling actuators (30) configured to arbitrarily change the posture of the distal-end-side link hub relative to the posture of the proximal-end-side link hub, are provided to two or more link mechanisms among the three or more link mechanisms (P0055, F5, and claim 1), and
a desired tool is disposed on the distal-end-side link hub to enable alteration in posture of the tool (P0042 and F1) for the benefit(s) of enhancing rigidity, increasing posture adjusting accuracy/speed and/or enabling/enhancing positioning at a plurality of angles (P0003, P0011, P0062-0063, and F3).   
Since Kraibuhler teaches that his device is modifiable with equivalent alternatives (P0021 and P0042) and to allow/enhance positioning of the table/object at “different angles” (P0036), Maggiore teaches the technique of using linkage mechanisms to move the shaping table for the benefit(s) of enhancing the mobility/posture of the shaping table and allowing printing at a plurality of angles (P0015), Isobe teaches a linkage mechanism suitable for allowing and enhancing movement as well as posture of tools/works to/at a plurality of angles, and a POSITA would have recognized that Isobe’s link actuation device and Kraibuhler’s rotary table are equivalent rotating units/actuators as both enable positioning/movement of tools/objects at/to a plurality of different angles, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Kraibuhler in view of Maggiore and Isobe by substituting the rotary table taught in Kraibuhler for Isobe’s link actuation device, disposing the proximal-end-side link hub of the link actuation device on the coordinate table, and disposing the distal-end-side link hub of the link actuation device on the shaping table for the benefit(s) of increasing rigidity of the rotating unit, enhancing support of the shaping table, enhancing posture adjusting accuracy/speed of the shaping table, and/or enabling/enhancing positioning of the shaping table at a greater plurality of angles. Additionally, since a POSITA would have recognized that the proposed .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure.
	Deng (US 20170165915 – of record) teaches a rotation unit having at least two degrees rotational freedom, comprising a link actuation device, and configured to move an object/table (P0021-0022, F1, and claim 1).
Yerazunis (US 20170021573 – of record) teaches a rotation unit having at least two degrees rotational freedom and configured to move an object/table (F3 and accompanying text).
Isobe (US 20050159075 – of record) suggests a link actuation device substantially as claimed by applicant (Abstract, claim 1, and F1-4).
Hehl (EP 1886793 B1 with English machine translation – of record: P0034 and F1). 
13 pages NPL dated 10/16/2020.
9 pages NPL dated 10/16/2020. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743                                                                                                                                                                                                        
 

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743